Order entered September 13, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-01309-CV

 REWA C. HALTON, RODNEY G. HALTON & ALL OTHER OCCUPANTS, Appellant

                                              V.

              DEUTSCHE BANK NATIONAL TRUST COMPANY, Appellee

                      On Appeal from the County Court at Law No. 1
                                  Dallas County, Texas
                          Trial Court Cause No. CC-18-03485-A

                                          ORDER
       In accordance with our July 30, 2019 order, appellee has filed a status report informing

the Court that the parties are “working towards a resolution” of their dispute and asking for an

extension of time to file its response brief. We GRANT the extension request and ORDER a

motion to dismiss the appeal, appellee’s brief, or another status report be filed no later than

October 14, 2019.


                                                     /s/   ERIN A. NOWELL
                                                           JUSTICE